Citation Nr: 1445407	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  08-21 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Service connection for a lung disability, to include as secondary to asbestos exposure. 

2.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), dysthymia, and a personality disorder, not otherwise specified, with antisocial and obsessive compulsive disorder and/or schizoid features.  

3.  Entitlement to service connection for a sleep disorder, to include sleep apnea. 

4.  Entitlement to service connection for cardiovascular disease, to include hypertension.  

5.  Entitlement to service connection for chronic joint and bone pain, other than that pain involving the Veteran's back, neck, shoulders, left ankle, and left leg. 

6.  Entitlement to service connection for a bilateral foot disability.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran and his brother


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty September 1978 to August 1982.  He also had Reserve service, with a period of active service from June 1977 to September 1977.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an RO decision of August 2007.  The Veteran and his brother presented sworn testimony during a videoconference hearing before the undersigned in March 2010.  A transcript of the hearing is in the Veteran's file.  

A VA Form 21-22a received in June 2014 reflects that the Veteran revoked the Power of Attorney of record in favor of the above listed representative.  

In July 2010, the Board remanded the matters for further development.  The case has been returned to the Board for further appellate review.  

In September 2011, following the Board's remand, additional service treatment records were associated with the claims file.  New and material evidence is not needed to reopen a previously denied claim when relevant service treatment records and/or any other relevant service department records are received after a prior final denial.  Rather, the claim is simply reviewed on a de novo basis.  A DD Form 214 reflects Reserve service with a period of either active duty or active duty training from June 1977 to September 1977.  On an April 1977 medical history, the Veteran indicated that he had or had had respiratory complaints (ear, nose or throat trouble), as well as frequent trouble sleeping.  The Board finds the newly received service records are relevant to the Veteran's claims for a lung disability and a character disorder as they provide a more complete picture of his service.  Therefore, the Board finds that the newly received service records fall within of the scope of 38 C.F.R. § 3.156(c) and, as such, the Veteran's claims of service connection for a lung disability and a character/personality disorder will be reviewed on a de novo basis.  

The issue pertaining to service connection for a psychiatric disorder and/or a character/personality disorder has been recharacterized in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Cardiovascular disease includes hypertension.  38 C.F.R. § 3.309.  Thus, the issues with respect to a cardiac disability and hypertension have been recharacterized as reflected on the title page.  

The issue involving entitlement to service connection for chronic joint and bone pain was adjudicated in the August 2007 rating decision as a new claim.  In that decision, service connection for joint and bone pain was denied on the basis that no clinically-diagnosed disability causing or manifested by chronic joint and bone pain was shown.  However, review of the claims file shows that service connection for disabilities of the back, neck, shoulders, left ankle, and left leg, was denied in October 1991.  As a final decision has been entered as to these disabilities, they have been specifically excluded from the current issue on appeal, and the matter has been characterized as shown on the title page.  If the Veteran wishes to reopen the previously-denied claims, he must submit new and material evidence to support an application to reopen.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Although correspondence from the Veteran in November 2013 indicates intent to file a claim for hypertension and a bilateral foot condition, those issues are currently on appeal.  In addition, and although an October 2014 RO letter informed the Veteran that new and material evidence is required to reopen a claim for a sleep disorder, the issue of service connection for a sleep disorder, to include sleep apnea, is currently on appeal.  See Clemons.  

The issue of service connection for headaches is raised in the Veteran's November 2013 correspondence, and his July 2013 correspondence pertains to service connection for anemia and colon polyps secondary to asbestos.  The issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Additional service records reflecting Reserve service have been associated with the claims file.  Although the DD Form 214 for that period of service reflects the duty status from June 1977 to September 1977 was active duty training, the September 1977 separation examination report reflects active duty ("REFRAD").  In view of the evidence and the Veteran's testimony and statements, to include in his December 2011 correspondence, the RO is to verify, through official channels, the duty status of the period of service from June 1977 to September 1977.  

In addition, and although service personnel records associated with the second period of service have been associated with the claims file, and an August 2014 RO record indicates treatment records from the10th Military Police Corpsman Army Reserve Unit in Tampa, Florida, were being requested, the personnel records associated with the Veteran's Reserve service, to include the period from June 1977 to September 1977, are not associated with the claims file and may be relevant to the appeal.  Thus, personnel records in association with the Veteran's Reserve service, to include the period from June 1977 to September 1977 are to be associated with the claims file.  

Additionally, the Veteran asserts he has a lung disability as a result of service, to include exposure to asbestos.  Service personnel records reflect service aboard the USS Ogden, and his DD Form 214 shows his military occupational specialty during that period of service was Navy Seaman (SN).  In his July 2013 correspondence, the Veteran noted exposure to asbestos when the USS Ogden underwent repairs, to include a lagging operation, at a naval repair facility in Long Beach, California, in February 1979.  

There is no specific statutory or regulatory guidance with regard to claims for service connection for asbestosis or other asbestos-related diseases.  However, VA Adjudication Procedure Manual, M21-1 (M21- 1), Part VI, 7.21, provides guidance in adjudicating asbestos-related claims.  The guidelines provide that the latency period for asbestos-related diseases varies from 10 to 45 years or more between first exposure and development of disease.  M21-1, part VI, para. 7.21(b)(1) and (2).  It is noted that an asbestos-related disease can develop from brief exposure to asbestos or as a bystander.  The guidelines identify the nature of some asbestos-related diseases.  The most common disease is interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers may also produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  See M21-1, part VI, para. 7.21(a)(1).  The AOJ should attempt to confirm the Veteran's assertions that he may have been exposed to asbestos during service.  

Further, and in addition to the Veteran's report of ear nose or throat trouble during Reserve service in April 1977, active duty service treatment records for the second period of service show that the Veteran was treated for upper respiratory infections, pharyngitis, and chronic tonsillitis from October 1978 to September 1979.  In November 1979, he sought treatment for numerous complaints which included pounding in his chest.  The August 1982 separation examination report reflects the Veteran indicated he had had pain or pressure in his chest.  The examiner stated that the Veterans lungs and chest were normal and that the reported occasional chest pain was not suggestive of abnormal process.  

Post service treatment records reflect a diagnosis of probable sarcoidosis in May 1989 and spontaneous pneumothorax, resolved, in 1992-1993.  Although no evidence of asbestos lung disease was reported on VA examination in August 1997, the Veteran testified to having chronic obstructive pulmonary disease (COPD) and VA treatment records in November 2011 reflect a diagnosis of bronchitis.  The Veteran is to be afforded a VA examination with respect to the nature and etiology of a lung/respiratory disability.  

With respect to a psychiatric disorder, service treatment records from the psychiatry clinic in December 1980 reflect complaints of auditory and visual hallucinations and chronic use of hallucinogens was noted.  The records note manifestation of strong evidence of characterological disorder but no evidence of overt signs were reported.  

Although the June 2010 VA examiner determined that the Veteran did not meet the criteria for a diagnosis of PTSD, and diagnosis entered include not only malingering but also a personality disorder, not otherwise specified.  An opinion was not provided as to whether the personality disorder was subject to, or aggravated by, a superimposed disease or injury during service that resulted in additional disability, or as to the likelihood that dysthymia is related to service.  Further, in addition to service treatment records associated with the claims file in September 2011, VA treatment records in September 2011 reflect a diagnosis of anxiety disorder, not otherwise specified, and a personality disorder, not otherwise specified, with antisocial and obsessive compulsive disorder features.  An April 2013 VA treatment record reflects a diagnosis of a personality disorder, not otherwise specified, with schizoid features.  As such, the Veteran is to be afforded a VA examination to determine the current nature and etiology of a psychiatric disorder and/or character disorder.  

With respect to a sleep disorder, on the accompanying medical history to an April 1977 Reserve examination report, the Veteran indicated that he had frequent trouble sleeping, and the examiner noted difficulty sleeping.  As reflected in the Veteran's August 2014 correspondence, the claim for a sleep disorder, includes sleep apnea.  VA treatment records in May 2013 VA reflect anxiety disorder, not otherwise specified, due to sexual harassment during service, and refer to medication management for anxiety and insomnia.  The Veteran is to be afforded a VA examination to determine the current nature and etiology of a sleep disorder.  

At the hearing, the Veteran testified to having developed cardiac symptoms, to include hypertension, as a result of stressful events during service.  Transcript at 7 (2010).  Although a May 1993 VA treatment record reflects an assessment of atypical chest pain, most likely of musculoskeletal origin, VA treatment records in 2011 reflect a diagnosis of hypertension.  The Veteran is to be afforded a VA examination with respect to the nature and etiology of cardiovascular disease, to include hypertension.  

With respect to service connection for chronic joint and bone pain, other than that pain involving the back, neck, shoulders, left ankle, and left leg, the Veteran testified that joint and bone pain had its onset during service and that he has had the same symptoms ever since.  Transcript at 8-9 (2010).  The August 1978 service entrance examination report shows the upper and lower extremities were normal, as were the feet and musculoskeletal system.   A March 1981 service treatment record reflects an assessment of rheumatic arthritis.  A June 1981 radiology referral notes he injured his right wrist.  A December 1981 record reflects a history of bilateral ankle and left wrist pain for three years.  

A January 2003 VA treatment record reflects an assessment of chronic neuropathic pain particularly of the right ankle, and an April 2003 VA treatment record reflects a history of polyarthralgias with involvement to include the bilateral ankles and wrists, since childhood.  The assessment was degenerative joint disease.  The Veteran is to be afforded a VA examination with respect to the nature and etiology of chronic joint and bone pain, other than that pain involving the back, neck, shoulders, left ankle, and left leg.  

With respect to service connection for a bilateral foot disability, a September 1977 service treatment record reflects an inversion injury to the left ankle.  The August 1978 service entrance examination report notes pes planus, moderate, asymptomatic.  An October 1978 service treatment record reflects complaints of soreness to the arches in the feet.  An August 1979 active record notes a strained and tender arch in the left foot and it was noted to be related to an inversion injury.  In July 1980, complaints to include a report of decreased sensitivity of the medial aspect of the right foot were attributed to an unresolved ankle sprain.  On the accompanying medical history to the August 1982 separation examination report, he indicated that he had or had had foot trouble.  The Veteran is to be afforded a VA examination with respect to the nature and etiology of his bilateral foot disability.  

Lastly, a May 1993 VA Form 28-1900 reflects that the Veteran applied for participation in Vocational Rehabilitation.  It does not appear that the Veteran's vocational rehabilitation folder has been obtained and associated with the claims file.  The Court has held that records generated by VA facilities that may have an impact on the adjudication of a claim, such as Vocational Rehabilitation records, are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  A copy of the Veteran's vocational rehabilitation folder, if available, is to be obtained for consideration in appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's service personnel records from for the period of Reserve service, including the period from June 1977 to September 1977.  

If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).  

2.  Verify, through official channels, the period of service from June 1977 to September 1977, and specifically whether it was active duty or active duty training.  Verification of service is to be documented in the claims file.

3.  Contact the Department of the Navy Medical Liaison office and request verification of the Veteran's assertion of in-service exposure to asbestos.  Enclose a copy of the Veteran's service personnel records, as well as a copy of all of the Veteran's statements of record in which he describes the ways by which he was allegedly exposed to asbestos.  It must be requested that the Liaison Office verify the alleged sources of exposure, and must be asked to indicate whether it is likely that the Veteran was exposed to asbestos in the course of his assigned duties.  If no such opinion can be given, the service department must so state, and give the reason why.  

4.  Contact the appropriate repository and attempt to obtain VA Vocational Rehabilitation records for the Veteran, and associate them with the claims file.

5.  After completion of the above, schedule the Veteran for a VA lung examination by an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  

The examiner is to conduct all indicated tests.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that a lung/respiratory disability, to include COPD and bronchitis, is related to his active service.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

6.  Schedule the Veteran for a VA examination by a psychologist or psychiatrist.  The entire claim file, to include all electronic files, must be reviewed by the examiner.  

The examiner is to conduct all indicated tests.  

(A) The examiner must identify all of the Veteran's acquired psychiatric disorders and character/personality disorders.  

(B) For each currently diagnosed psychiatric disorder, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any such disorder is related to the Veteran's active service. 

(C) For any character/personality disorder diagnosed, the examiner is to offer an opinion as to whether it is at least as likely whether it is at least as likely as not (a 50 percent or greater probability) that such was subject to, or aggravated by, a superimposed disease or injury during service that resulted in additional disability.  If so, the examiner must identify the additional disability.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

7.  Schedule the Veteran for a VA examination sleep disorder examination by an appropriate medical professional.  The entire claim file, to include all electronic files, must be reviewed by the examiner.  

The examiner is to conduct all indicated tests, to include a sleep study.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that a sleep disorder, to include insomnia and sleep apnea, is related to his active service.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

8.  Schedule the Veteran for a VA cardiac examination by an appropriate medical professional.  The entire claim file, to include all electronic files, must be reviewed by the examiner.  The examiner is to conduct all indicated tests.  

The examiner is to provide an opinion as to whether cardiovascular disease, to include hypertension, had its onset during service or within the initial year after service, and if not, whether it is at least as likely as not (a 50 percent or greater probability) that cardiovascular disease, to include hypertension, is related to his active service.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

9.  Schedule the Veteran for a VA examination for joint and bone pain by an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  

The examiner is to conduct all indicated tests.  

The examiner is to provide an opinion as to whether a chronic joint and bone pain, other than that pain involving the back, neck, shoulders, left ankle, and left leg, clearly and unmistakably existed prior to service entrance in 1978, and if so, whether it was clearly and unmistakably not aggravated by service?  

Note: the term "clear and unmistakable" means obvious and manifest; it cannot be misinterpreted or misunderstood.  It must be undebatable.

"Aggravation" is defined for legal purposes as a chronic worsening of the underlying condition beyond its natural progression versus a temporary flare-up of symptoms.  

If chronic joint and bone pain, other than that pain involving the back, neck, shoulders, left ankle, and left leg, did not exist prior to service entrance, the examiner is to provide an opinion as to whether arthritis was manifest during service or within the initial year after separation, and if not, whether it is at least as likely as not (a 50 percent or greater probability) that disability manifested by chronic joint and bone pain is related to his active service.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

10.  Schedule the Veteran for a VA examination for foot examination by an appropriate medical professional.  The entire claim file, to include all electronic files, must be reviewed by the examiner.  

The examiner is to conduct all indicated tests.  

The examiner is to provide an opinion as to whether pes planus noted at service entrance in 1978 was clearly and unmistakably not aggravated by service.  

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition as contrasted to a temporary worsening of symptoms.

The examiner is also to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any disability of the right or left foot, other than pes planus, is related to his active service.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

11.  The Veteran must be advised of the importance of reporting to the scheduled VA examinations and of the possible adverse consequences, to include the denial of his claims, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2013).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examinations must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

12.  Finally, readjudicate the appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

